DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species II (claims 1-26) in the reply filed on July 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)) (i.e., Applicant did not state whether the election was made with or without traverse).
However, in light of generic independent claim 12 being found allowable in light of the prior art references of record (see below), the Restriction/Election Requirement of May 31, 2022 is hereby withdrawn.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “enclosure” comprising “a pluggable module” (e.g., claim 7), the “apparatus” comprising “mating connectors for coupling with the electrical connector, the fluid inlet connector, and the fluid outlet connector” (e.g., claim 7), and the “fixed platform” (e.g., claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 8-13, 18, and 20-21 are objected to because of the following informalities:  
Claim 8 Ln.1: the clause “wherein a cool dielectric fluid” should be amended to recite “wherein the dielectric liquid comprises a cool dielectric fluid” so that it is clear that the “cool dielectric fluid” and the “warm dielectric fluid” of claim 8 are referring back to the “dielectric liquid” of claim 1.
Claim 9: it is believed that the clause “at least one other electronic component” should be amended to recite “at least one other electronic component of the plurality of electronic components”.
Claims 10 and 11: each instance of the clause “the electronic components” should be amended to recite “the plurality of electronic components” so that the claim nomenclature is consistent with that of claim 1.
Claims 12 and 13: every instance of the clause “the enclosure” should be amended to recite “the sealed enclosure” so that the claim nomenclature is consistent.
Claim 18 Ln.3: the clause “each of the enclosures” should be amended to recite “each of the plurality of enclosures” so that the claim nomenclature is consistent.
Claim 18 Ln.6: the clause “a dielectric liquid is disposed within the enclosure” should be amended to recite “a dielectric liquid is disposed within each of the plurality of enclosures” for clarity purposes.  The indentation provided in line 6 of the claim separates the dielectric liquid from “each of the enclosures” recited in line 3 of the claim, and thus it is unclear as to what “the enclosure” recited in line 6 of the claim is supposed to refer to.
Claim 18 Lns.6-7: the clause “the electronic components” should be amended to recite “the plurality of electronic components” so that the claim nomenclature is consistent.
Claim 20: the clause “at least one of the enclosures” should be amended to recite “at least one of the plurality of enclosures” so that the claim nomenclature is consistent with that of claim 18.
See next page→
Claim 21 Ln.2: the clause “the enclosures” should be amended to recite “the plurality of enclosures so that the claim nomenclature is consistent with that of claim 18.
Claim 21 Ln.2: the clause “one of the other enclosures” should be amended to recite “one of another one of the plurality of enclosures” for antecedent reasons (i.e., the clause “other enclosure” was never previously established).
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim is believed to be indefinite because the intended claim scope cannot be readily ascertained: it is unclear as to whether the claim is directed to the assembly shown in figures 7/8 or if the claim is directed to the assembly shown in figure 11B.  Paragraphs [0047]-[0048] of Applicant’s specification, which are directed to figures 7 and 8, are the only instances in which Applicant outlines in detail what a “pluggable module” could be.  However, as shown in both figures 7 and 8, the pluggable modules (75) are not provided exterior of the enclosure (72/82).  Referring now to paragraph [0056] of Applicant’s specification, which is directed to figure 11B, the cited paragraph is the only instance in which Applicant describes a “mating connector”.  However, Applicant only describes the apparatus having a single “mating connector” and how the single mating connector (123b) is coupled with the PCB connector (123a) and not how the mating connector (123b) couples with the electrical connector, the fluid inlet connector, and the fluid outlet connector as claimed in claim 7.  For the reasons provided above, it is believed that the intended scopes of the “pluggable module” (i.e., is Applicant attempting to refer to the pluggable modules 75 or the PCB connector 123a?) and the “mating connector” (i.e., is Applicant referring to the PCB 123b or Applicant actually trying to claim separate connectors like cables and hoses for the electrical connector and the fluid inlet and outlet connectors respectively?).  For the purposes of examination, the claim was interpreted in its broadest reasonable interpretation: the enclosure having a pluggable module, the electrical connector having a mating connector like a wire or cable for electrical connection, and the fluid inlet connector and fluid outlet connector having respective hoses.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

See next page→
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 20140085817).
Regarding claim 18, Campbell discloses (Figs.6-8C):
A network device (610) comprising: a circuit board (700); and a plurality of enclosures (each of the housings 620 and electrical connectors 710 defines the plurality of enclosures) (Figs.6-7 and [0038]: each of the assemblies for 620 will be identical, and thus each 620 will have a 710) connected to the circuit board (700), each of the enclosures comprising a plurality of electronic components (711 and 715), an electrical connector (710) ([0043]), a fluid inlet connector (750), and a fluid outlet connector (751); wherein a dielectric liquid ([0038]) is disposed within the enclosure for immersion cooling ([0038]) of the electronic components (711 and 715) with the fluid inlet connector (750) and the fluid outlet connector (751) coupled to a liquid cooling circuit (See Fig.6).
Regarding claim 21, Campbell further discloses:
Wherein the fluid outlet connector (751- See Figure Below) of one of the plurality enclosures (each of the housings 620 and electrical connectors 710 defines the plurality of enclosures) is coupled to the fluid inlet connector (750- See Figure Below) at one of the other enclosures.

See next page→

    PNG
    media_image1.png
    910
    895
    media_image1.png
    Greyscale

Regarding claim 22, Campbell further discloses:
Wherein the network device (610) comprises a fixed platform (730) (Fig.7: 730 is a platform that is fixed to 721, 720, and 740, and thus making 730 a fixed platform).

See next page→
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (US 20150062806) in view of Attlesey (US 20110134604) (both references of record, cited in the IDS).
Regarding claim 1, Shelnutt discloses (Figs.1-2 and 4):
An apparatus configured for insertion into a network device (165), the apparatus comprising: a printed circuit board (210); at least one electronic component (125) mounted on the printed circuit board (210) and configured for direct air-cooling (See Abstract and [0009]) (Figs.1 and 2: the at least one electronic component 125 is electrically coupled to the printed circuit board 210, which means that there is a connection means that electrically and mechanically connects the at least one electronic component 125 to the circuit board 210, and thus having the at least one electronic component 125 be indirectly mounted to the printed circuit board 210); and an enclosure (405) comprising a plurality of electronic components (105 and 215) and an electrical connector (415). wherein a dielectric liquid (412) ([0082]) is disposed within the enclosure (405) for immersion cooling (See Fig.4) of said plurality of electronic components (105 and 2015) during operation of the network device (165).
However, Shelnutt does not disclose:
See next page→
An enclosure comprising a plurality of electronic components, an electrical connector, a fluid inlet connector, and a fluid outlet connector.
Attlesey however teaches (Figs.1-3): 
An enclosure (12) comprising a fluid inlet connector (52a) and a fluid outlet connector (52b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Attlesey to modify the device of Shelnutt such that the enclosure comprises a fluid inlet connector and a fluid outlet connector, as claimed, in order to provide an improved installation and removing process as taught by Attlesey ([0056]).  Furthermore, providing the fluid inlet connector and fluid outlet connector to the device of Shelnutt can further ensure that the coldest possible coolant is delivered to plurality of electronic components, and thus further improve the cooling capabilities, due to the coolant being constantly cycled in and out of the enclosure.
Regarding claim 2, Shelnutt further discloses:
Wherein the electrical connector (415) comprises a power connector and a data connector (Electrical Connector comprising a Power Connector and Data Connector: [0077] and [0113]).
Regarding claim 3, Shelnutt further discloses:
Wherein at least one of the power connector ([0113]) or the data connector ([0077]) is located in a sidewall of the enclosure (405) (Fig.4: the electrical connector 415 that comprises the power and data connector are provided on the bottom sidewall of the enclosure 405).
Regarding claim 4, Shelnutt further discloses:
Wherein the enclosure (405) comprises at least one optical component (138 and [0209]) and an optical connector (136 and [0060]) (Figs.1-2 and 4, and [0053]: the information handling system 100, which includes 136 and 138, can be implemented in the server 200 which is disposed via the enclosure 405, and thus the enclosure comprises 136 and 138 via 200 and 100).
Regarding claim 7, Shelnutt further discloses:
Wherein the enclosure (405) comprises a pluggable module (220 and [0007]: 220 can be DIMMs, which are pluggable memory modules) and the apparatus (400) comprises mating connectors (450) for coupling with the electrical connector (415). 
However, Shelnutt does not disclose:
The apparatus comprises mating connectors for coupling the fluid inlet connector and the fluid outlet connector.
Attlesey however further teaches:
Mating connectors (53a and b) for coupling the fluid inlet connector (52a) and the fluid outlet connector (52b). 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Attlesey to further modify the device of modified Shelnutt such that the apparatus comprises mating connectors for coupling the fluid inlet connector and the fluid outlet connector in order to achieve the improved installation/removal process and improved thermal dissipation capabilities as discussed in claim 1 above.
Regarding claim 9, Shelnutt further discloses:
A second enclosure (205) mounted on the printed circuit board (210) for immersion cooling (See Fig.4) of at least one other electronic component (220).
Regarding claim 10, Shelnutt further discloses:
See next page→
Wherein at least one of the electronic components (105 and 215) comprises a die ([0062]: 105 is a processor, which is a die) in direct contact ([0062]: "directly absorbed by a cooling fluid") with the dielectric liquid (412) in the enclosure (405).
Regarding claim 11, Shelnutt further discloses:
Wherein the electronic components (105 and 215) comprise a power component ([0062]: the component 105 is a processor which is a power component).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (US 20150062806) and Attlesey (US 20110134604) (both references of record, cited in the IDS) as applied to claim 4 above, and further in view of Chester (US 20100290190).
Regarding claim 5, Shelnutt further discloses:
Wherein the connector (450) passes through a sidewall (See Fig.4) of the enclosure (405).
However, modified Shelnutt does not teach:
Wherein the optical connector comprises a plurality of optical fibers passing through a sidewall of the enclosure.
Chester however teaches (Fig.4):
Wherein the optical connector (46) comprises a plurality of optical fibers ([0217]: each one of the connectors 46 can be a fibre optic cable which will have a plurality of optical fibers).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Chester to further modify the device of modified Shelnutt such that the connector is an optical connector (and thus make 136 and 450 of Shelnutt define the optical connector of claim 4) that comprises a plurality of optical fibers that pass through the sidewall of the enclosure, as claimed, in order to provide an alternative means of providing a robust cable seal that can still effectively transmit and receive data as disclosed by Shelnutt ([0078]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (US 20150062806) and Attlesey (US 20110134604) (both references of record, cited in the IDS) as applied to claim 1 above, and further in view of Rohner (US 4302793).
Regarding claim 8, Attlesey further teaches:
Wherein a cool dielectric fluid ([0034] and [0071]) is supplied to the enclosure (12) at the fluid inlet connector (52a) and a warm dielectric fluid ([0034] and [0071]) exits the enclosure (12) at the fluid outlet connector (52b) (Fig.2, [0034], and [0071]: the dielectric liquid comprises a cool dielectric fluid at the fluid inlet connector 52a and a warm/heated dielectric fluid at the fluid outlet connector 52b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Attlesey to further modify the device of modified Shelnutt such that a cool dielectric fluid is supplied to the enclosure at the fluid inlet connector and a warm dielectric fluid exits the enclosure at the fluid outlet connector, as claimed, in order to achieve the improved installation/removal process and improved thermal dissipation capabilities as discussed in claim 1 above.
However, neither Shelnutt nor Attlesey explicitly teaches:
A low-pressure circuit.
Rohner however teaches (Fig.1):
A low-pressure cooling circuit (See Fig.1 and Col.3 Lns.48-57).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Rohner to further modify the device of modified Shelnutt such that the dielectric fluid is supplied to the fluid inlet connector and fluid outlet connector in a low-pressure circuit, as claimed, in order to further improve the cooling efficiency of modified Shelnutt since the use of a low-pressure circuit can reduce the consequences of coolant leaking out of the enclosure as taught by Rohner (Col.3 Lns.48-57).

Claims 19-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20140085817) in view of Chester (US 20100290190).
Regarding claim 19, Campbell further discloses:
Wherein the electrical connector (710) comprises a power connector (Fig.8B and [0043]: the solder bump connection 800 will provide power and data to the component 711), at least one of the power connector (710) or the high-speed data connector is located in an enclosure sidewall (721).
However, Campbell does not disclose:
Wherein the electrical connector comprises a power connector and a high-speed data connector.
See next page→
Chester however teaches (Fig.4):
Wherein the electrical connector (the connector 47 and connector 46 define the electrical connector) comprises a power connector (47) and a high-speed data connector (46 and [0217]: the fibre optical cable is a high-speed data connector as defined in [0036] of Applicant’s specification).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Chester to modify the device of Campbell such that the electrical connector has a high-speed data connector, as claimed, in order to further optimize the data processing properties of Campbell due to the optical connector (i.e., there are more components that can be used to transmit/receive data) while also providing adequate cooling for the optical component in a space efficient manner.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 20, Campbell does not disclose:
Wherein at least one of the enclosures comprises at least one optical component and an optical connector.
Chester however teaches (Fig.4):
Wherein at least one of the enclosures (81) comprises at least one optical component (Fig.4 and [0217]: the connector 46 is a fibre optic cable, which means it must be connected to an optical component located inside the enclosure via 51) and an optical connector (46 and [0217]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Chester to modify the device of Campbell such that at least one of the enclosures comprises at least one optical component and an optical connector, as claimed, in order to further optimize the data processing properties of Campbell due to the optical component and optical connector (i.e., there are more components that can be used to transmit/receive data) while also providing adequate cooling for the optical component in a space efficient manner.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 23, Campbell discloses (Figs.6-8C):
An apparatus comprising: a housing (620) defining a sealed enclosure ([0040], [0042]-[0043], and [0045]) and comprising a first wall (730) for mounting on a line card (See Fig.6) and external walls (720 and 740) forming the housing (620) with said first wall (730); a substrate (710) disposed within (See Fig.8B) the housing (620); an electronic component (711 and/or 715) mounted on the substrate (711); a fluid inlet connector (750); and a fluid outlet connector (751); wherein the sealed enclosure is configured for immersion cooling (See Fig.8B and [0045]) of the electronic component (711 and/or 145).
See next page→
However, Campbell does not disclose:
An electrical connector for transmitting power or data to the electronic component within the sealed enclosure, wherein the electrical connector is positioned on one of the external walls.
Chester however teaches (Fig.4):
An electrical connector (46) for transmitting power or data ([0144] and [0146]) to the electronic component ([0146]: the electronic component within the enclosure 81) within the sealed enclosure (81 and [0146]), wherein the electrical connector (46) is positioned on one of the external walls (See Fig.4).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Chester to modify the device of Campbell such that it has an electrical connector that is used for transmitting data to the electronic component within the enclosure and positioned on one of the external walls, as claimed, in order to further optimize the data processing properties of Campbell due to the electrical connector (i.e., there are more components that can be used to transmit/receive data) while also providing adequate cooling for the electrical component in a space efficient manner..
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 25, Campbell further discloses:
A second electrical connector (800) located on said first wall (730) (Fig.8B: 800 is provided on 730 via 700) for direct connection (See Fig.8B) with a printed circuit board (700).
Allowable Subject Matter

Claims 12-17 are believed to be allowable, subject to the obviation of the objections noted above.

Claims 6, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 12, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 12, and at least in part, because claims 12 recites the limitations: “an optical connector for transmission of optical data to or from the optical component within the enclosure… wherein a dielectric liquid is disposed within the enclosure for immersion cooling of the electronic component and the optical component with the enclosure connected to the line card”.
Campbell (US 20140085817) is believed to be the closest prior art reference of record.  Campbell discloses an apparatus (Figs.6-8C) comprising: a sealed enclosure (620) ([0040], [0042]-[0043], and [0045]) for connection to a line card (See Figs.6 and 8A-B); a substrate (710) within the enclosure (620); an electronic component (711 and/or 715) mounted on the substrate (710); an electrical connector (800) for transmitting power or data to the electronic component (711 and/or 715) within the enclosure (620) (Fig.8B and [0043]: the solder ball connection will provide power and/or data to the electronic components 711,715); a fluid inlet connector (750); and a fluid outlet connector (751); wherein a dielectric liquid ([0038]) is disposed within the enclosure (620) for immersion cooling of the electronic component (711 and/or 715) with the enclosure (620) connected to the line card (See Figs.6 and 8A-B).
However, Campbell fails to disclose, at least, the aforementioned allowable limitations of independent claim 12. Furthermore, the Office notes that one of ordinary skill in the art would not utilize any of the prior art references, alone or in combination, to arrive at the claimed invention of independent claim 12 absent impermissible hindsight and/or without undo experimentation.  Therefore, none of the prior art references, taken or in combination, are believed to render the claimed invention unpatentable as respectively claimed in independent claim 12.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 12, are believed to render said claim 12, and all claims depending therefrom (claims 13-17) allowable over the prior art references of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Regarding claims 6, 24, and 26, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 6 and as recited in the combined subject matter of claims 23 and 24 or the combined subject matter of claims 23 and 26, and at least in part, because claims 6, 24, and/or 26 recite the limitations: 
(Claim 6): “a line card comprises a pluggable optical module configured for air-cooling and coupled to the enclosure”.
(Claim 24): “an optical component coupled to the substrate and an optical connector positioned on one of the external walls”.
See next page→
(Claim 26): “wherein the electrical connector comprises a midplane connector integrated with the enclosure”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 6, 24, and/or 26, are believed to render the combined subject matter of claims 1 and 6 and the combined subject matter of claims 23 and 24 or claims 23 and 26, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11096313: a server blade cooling structure that utilizes immersion cooling.
US 20210221776: an immersion cooling structure that utilizes both liquid and air.
US 10750637: an immersion cooling structure of servers.
US 20190223324: an immersion cooling structure that utilizes an outer housing and inner housing to cool heat generating components.
US 20190098798: a liquid immersion enclosure that has an inlet connector, outlet connector, and an electrical connector.
US 9220183: a liquid immersion enclosure that has an inlet connector, outlet connector, and an electrical connector.
See next page→
US 20150334880: a liquid immersion cooling structure that utilizes both liquid and air to cool heat generating components.
US 20140085805: a server assembly that utilizes a motherboard that has a mid-plane connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835